DETAILED ACTION

Claim Status
Claims 1, 3-7, 9-17 is/are pending.
Claims 1, 3-7, 9-17 is/are rejected.
Claims 2, 8 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/16/2022 (with respect to new matter) have been withdrawn in view of the Claim Amendments filed 08/12/2022 and the revised supporting calculations provided in Applicant’s Reply filed 08/12/2022.
	
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/16/2022 (with respect to scope of enablement) have been conditionally withdrawn in view of the Claim Amendments filed 08/12/2022 IF Applicant intended for the “one or more amorphous units” recited in both heat sealing layer A and layer B to refer back to the previously recited amorphous units “derived from (i)… and (ii)…”, which appears to be Applicant’s intention as stated on page 10 of Applicant’s Reply filed 08/12/2022.
 	HOWEVER, if Applicant intended to allow for other types of amorphous units in either heat sealing layer A and layer B, then the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/16/2022 (with respect to new matter) is maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear whether the words “one or more amorphous units” in the phrase “the heat sealing layer A constitutes a component comprising ethylene terephthalate and one or more amorphous units…” : (1) refers back to the previously recited amorphous units (i.e., “one or more amorphous units derived from (i)…. and (ii)…,”; or (b) refers to other types of “amorphous units” which may be not be same as the previously recited amorphous units.  If Applicant intended for the “one or more amorphous units” recited in heat sealing layer A to refer back to the previously recited amorphous units “derived from (i)… and (ii)…”, the Examiner suggests that Applicant utilize clarifying language such as “the heat sealing layer A constitutes a component comprising ethylene terephthalate and said one or more of amorphous units… and the amount of said one or more of amorphous units in the heat sealing layer A is…”
	Claim 1 is vague and indefinite because it is unclear whether the words “one or more amorphous units” in the phrase “the layer B constitutes a component comprising ethylene terephthalate and one or more amorphous units…” : (1) refers back to the previously recited amorphous units (i.e., “one or more amorphous units derived from (i)…. and (ii)…,”; or (b) refers to other types of “amorphous units” which may be not be same as the previously recited amorphous units.  If Applicant intended for the “one or more amorphous units” recited in layer B to refer back to the previously recited amorphous units “derived from (i)… and (ii)…”, the Examiner suggests that Applicant utilize clarifying language such as “the layer B constitutes a component comprising ethylene terephthalate and said one or more of amorphous units… and the amount of said one or more of amorphous units in layer B is….”
 	Claim 13 is unclear and confusing because the language “and the amount of monomer components which can be amorphous components in layer C is 1.0 mol% or less” is now inconsistent with parent claim 1.  The Examiner strongly suggests that Applicant amend claim 13 for consistency with the language used in parent claim 1 with respect to heat sealing layer A and layer B, particularly if Applicant intended for layer C to contain the same “one or more amorphous units” as the previously recited amorphous units “derived from (i)… and (ii)…”, which appears to be Applicant’s intention as stated on page 10 of Applicant’s Reply filed 08/12/2022.  The Examiner suggests the use of language consistent with the proposed language for heat sealable layer A and layer B -- e.g., “where layer C constitutes a component comprising ethylene terephthalate and said one or more of amorphous units… and the amount of said one or more of amorphous units in layer C is 1.0 mol % or less.”
	Claims 3-7, 9-17 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from copending Application No. 16/320,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejections on the ground of nonstatutory double patenting based on copending Application No. 16/320,475 (US 2020/0023626) has been withdrawn in view of the Terminal Disclaimer filed 01/26/2021.

Response to Arguments
Applicant's arguments filed 08/12/2022 with respect to the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/16/2022 (with respect to new matter) have been fully considered and are persuasive in view of the revised supporting calculations provided in Applicant’s Reply filed 08/12/2022.

Applicant’s arguments filed 08/12/22 with respect to the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/16/2022 (with respect to scope of enablement) have been fully considered and are persuasive IF Applicant intends for the “one or more amorphous units” recited in both heat sealing layer A and layer B to refer back to the previously recited amorphous units “derived from (i)… and (ii)…”, which appears to be Applicant’s intention as stated on page 10 of Applicant’s Reply filed 08/12/2022.
 	HOWEVER, if Applicant intended to allow for other types of amorphous units in either heat sealing layer A and layer B, then the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 02/16/2022 (with respect to new matter) is maintained because the disclosure as originally filed does not enable (i.e., provide adequate guidance) to one of ordinary skill in the art to make polyester films simultaneously satisfying requirements (1)-(5) over the entire compositional scope of the present claims for the reasons set forth in detail in: (a) the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and (b) the Examiner’s Response to Arguments, section (B); in the previous Office Action mailed 02/16/2022.

Applicant’s arguments filed 08/12/2022 with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 02/16/2022 have been considered but they are moot in view of new grounds of rejection necessitated by the Claim Amendments filed 08/12/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787